         Case 5:20-cv-00642-JKP Document 19 Filed 12/14/20 Page 1 of 14




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

JACK MILLER, ANNABEL CAMPBELL,             §
MATTHEW PESINA, LISA PESINA, M.P., a       §
Minor and J.G., a Minor,                   §
                                           §
Plaintiffs,                                §
                                           §
V.                                         §
                                           §
CHIEF JOSEPH SALVAGGIO, In His             §
Individual and Official Capacities,        §
OFFICER JIM WELLS, In His Individual and §                CIVIL ACTION NO. 20-cv-00642 JKP
OFFICER JIM WELLS, In His Individual and §
Official Capacities, OFFICER ANDERSON,     §
In His Individual and Official Capacities, §
OFFICER SAUCEDO, In His Individual and     §
Official Capacities, OFFICER J. VASQUEZ, §
In His Individual and Official Capacities, §
STATE POLICE OFFICER JOHN DOE, In His §
In His Individual and Official Capacities, §
BEXAR COUNTY MAGISTRATE, In Their          §
Individual and Official Capacities,        §
KIRBY POLICE DEPARTMENT and                §
LEON VALLEY POLICE DEPARTMENT,             §
Jointly and Severally,                     §
                                           §
Defendants.                                §

          DEFENDANTS CITY OF LEON VALLEY’S AND CITY OF KIRBY’S
            MOTION TO DISMISS PLAINTIFFS’ SECOND COMPLAINT

TO THE HONORABLE U.S. DISTRICT COURT:

       DEFENDANTS CITY OF LEON VALLEY (“Leon Valley) and the CITY OF KIRBY

(“Kirby”) (collectively referred to herein as “Defendants”) file this this Motion to Dismiss in

response to Plaintiffs’ Complaint [Dkt. 13] as authorized by the Federal Rules of Civil Procedure

12(b)(1) and (6). Defendants respectfully submit the following:




Leon Valley’s & Kirby’s 12(b)(1)(6) MTD Plaintiffs’ Complaint                                Page 1
             Case 5:20-cv-00642-JKP Document 19 Filed 12/14/20 Page 2 of 14




                                         I.
                     NATURE OF THE LAWSUIT/FACTUAL ALLEGATIONS

1.         The instant case is a civil action for money damages brought pursuant to 42 U.S.C. § 1983,

asserting Failure to Intervene, Conspiracy, and First and Fourth Amendment violations to the

United States Constitution.

2.         On May 31, 2018, Plaintiff, Jack Miller, a self-described First Amendment Auditor, was at

the City of Leon Valley City Hall, to deliver a complaint against the Leon Valley Police

Department. By Miller’s own admission in his Complaint, he entered into Leon Valley City Hall

with a holstered fake gun on his hip, in plain sight. [Dkt. 13, ¶ 28]. Leon Valley’s municipal court

is located inside its City Hall Building and was in session at the time Miller entered City Hall. In

Texas, a person commits an offense if he intentionally possesses a firearm on the premises of a

governmental court (municipal court) under TEXAS PENAL CODE, Chapter 46, § 46.03.

3.         On May 28, 2020, Plaintiffs filed their original Complaint and Demand for Jury Trial [Dkt.

1] against individually named defendants and the Leon Valley Police Department and the City of

Kirby Police Department. On August 27, 2020, the Leon Valley and Kirby Police Departments

filed their 12 (b) (1)(6) Motion to Dismiss because the Leon Valley and Kirby Police Departments

have no separate legal existence and cannot be sued as a matter of law. [Dkt. 11].

4.         On September 10, 2020, Plaintiffs filed another Complaint and Demand for Jury Trial, 1

this time to include additional police officers and the municipalities of Leon Valley and Kirby as

party Defendants. [Dkt. 13].




1
 Plaintiff did not reference Dkt. 13 as a “First Amended Complaint”. To avoid confusion, Defendants will refer to
Dkt. 13 and Plaintiffs’ Second Complaint.


    Leon Valley’s & Kirby’s 12(b)(1)(6) MTD Plaintiffs’ Complaint                                           Page 2
         Case 5:20-cv-00642-JKP Document 19 Filed 12/14/20 Page 3 of 14




5.     Defendants seek dismissal of Plaintiffs’ Second Complaint for lack of subject matter

jurisdiction (Standing) and failure to state a claim upon which relief can be granted, pursuant to

FRCP 12 (b) (1) and (6) for the claims described below:

                                          II.
                               ARGUMENTS AND AUTHORITIES

A. Standing under 12(b)(1)

6.     A 12(b)(1) motion addresses whether plaintiff has a right to be in the district court at all

and whether the court has the power to hear and dispose of a plaintiff’s claim. FED R. CIV. P

12(b)(1). The 12(b)(1) motion addresses whether plaintiff has stated a cognizable claim and it is

a challenge to the sufficiency of the complaint. Holloway v. Pagan River Dockside Seafood, Inc.,

669 F. 3d 448, 452 (4th Cir. 2012). Lack of subject matter jurisdiction is an affirmative defense

that a defendant may assert in a motion to dismiss. Where subject matter jurisdiction is challenged

pursuant to FRCP 12(b)(1), the plaintiff has the burden of proving jurisdiction in order to survive

the motion. Michigan S. R.R. v. Branch & St. Joseph Cty. Rail Users Ass’n, 287 F. 3d 568, 573

(6th Cir. 2002). Specifically, the plaintiff must show that the complaint alleges a claim under

federal law, and that the claim is “substantial.” Id.

B.     Standard for 12(b)(6) Motion

7.     If a complaint fails to state a claim upon which relief can be granted, a court is entitled to

dismiss the complaint as a matter of law FED R. CIV. P 12(b)(6). To survive a Rule 12(b)(6)

motion to dismiss, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937,

1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 44, 556 (2007)). A claim is plausible

on its face “when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S.


Leon Valley’s & Kirby’s 12(b)(1)(6) MTD Plaintiffs’ Complaint                                 Page 3
         Case 5:20-cv-00642-JKP Document 19 Filed 12/14/20 Page 4 of 14




at 556). The plausibility standard “asks for more than a sheer possibility that a defendant has

acted unlawfully.” Id. Rather, the court must be sure that the complaint alleges sufficient facts to

move the claim “across the line from conceivable to plausible.” Twombly, 550 U.S. at 570. When

considering a motion to dismiss under Rule 12(b)(6) the court “accepts all well-pleaded facts as

true, viewing them in the light most favorable to the plaintiff.” Sonnier v. State Farm Mut. Auto.

Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007) (quoting In re Katerina Canal Breaches Litig., 495

F.3d 191, 205 (5th Cir. 2007)).

8.      Dismissal can be based on either a lack of a cognizable legal theory or the absence of

sufficient facts alleged under a cognizable legal theory. Frith v. Guardian Life Ins. Co. of Am., 9

F. Supp.2d 734, 737-38 (S.D. Tex. 1998). While a complaint need not contain detailed factual

allegations to survive a 12(b)(6) motion, a plaintiff’s “obligation to provide the ‘grounds’ of his

‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555. Conclusory allegations or

legal conclusions masquerading as factual conclusions will not suffice to prevent a motion to

dismiss. Fernandez–Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir.1993); see also

Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 313 (5th Cir. 2002).

As explained herein, Plaintiffs fail to allege “enough facts to state a claim to relief that is plausible

on its face” and “raise a right to relief above the speculative level.” Id; Nationwide BiWeekly

Admin. Inc. v. Belo Corp., 512 F.3d 137, 140 (5th Cir. 2007).

9.      When ruling on a rule 12 (b)(6) motion, courts generally examine only the contents of the

pleadings and any attachments thereto. Brand Coupon Network, LLC v. Catalina Mkting Corp.,

748 F.3d 631, 635 (5th Cir. 2014). However, they may also consider documents attached to either




Leon Valley’s & Kirby’s 12(b)(1)(6) MTD Plaintiffs’ Complaint                                     Page 4
         Case 5:20-cv-00642-JKP Document 19 Filed 12/14/20 Page 5 of 14




a motion to dismiss or an opposition to that motion when the documents are referred to in the

pleadings and are central to a plaintiff’s claims. Id.

10.    The Court can determine whether Plaintiffs allege a violation of a constitutional right. Hale

v. Townley, 45 F.2d 914, 917 (5th Cir. 1995). Plaintiffs’ conclusory claims on unidentified policies

do not meet the requisite standard to impose constitutional liability.

11.    Plaintiffs requests as an afterthought in their “Prayer for Relief” a Declaratory Judgment

that Leon Valley’s policies are unconstitutional. Plaintiffs fail to assert a request for declaratory

relief in the body of its Complaint; fail to identify “Leon Valley’s policies” to which they refer;

and fail to establish the constitutional violations they reference. Plaintiffs’ conclusory claims on

unidentified policies do not meet the requisite standard to impose constitutional liability.

Conclusory allegations or legal conclusions masquerading as factual conclusions will not suffice

to prevent a motion to dismiss. Fernandez–Montes at 284; Great Plains Trust Co. at 313.

                                 III.
      PLAINTIFFS CANNOT PROVIDE SUFFICIENT EVIDENCE OF A POLICY,
                         PRACTICE OR CUSTOM


12.    To recover a judgment against a city under Section 1983, a plaintiff must allege and

establish that he sustained a deprivation of a constitutional or other federally protected right as a

result of some official policy, practice or custom of the governmental entity. Monell v. Department

of Social Services, 436 U.S. 658, 691-94 (1978). Plaintiffs assert in their Second Complaint that

Defendants’ unlawful policies and the cities’ failure to train its police officers were the direct and

proximate cause of Plaintiffs’ damages and injuries, which resulted in the Constitutional violations

against Plaintiffs. [Dkt. 13, ¶121].

13.    In order for a municipality to be liable for its policies, practices, or customs, Plaintiff must

sufficiently plead that “either (1) that a policy itself violated federal law or authorized or directed


Leon Valley’s & Kirby’s 12(b)(1)(6) MTD Plaintiffs’ Complaint                                   Page 5
         Case 5:20-cv-00642-JKP Document 19 Filed 12/14/20 Page 6 of 14




the deprivation of federal rights or (2) that a policy was adopted or maintained by the

municipality’s policymakers with ‘deliberate indifference’ as to its known or obvious

consequences...a showing of simple or even heightened negligence will not suffice.’” Board of

County Comm’rs of Bryan County v. Brown, 520 U.S. 397, 410 (1997 ). In a §1983 suit against

a city, the claim must be based upon the implementation or execution of a policy or custom which

was officially adopted by the City. Monell holds that a governmental entity can be found liable

under Section 1983 only if the entity itself causes the constitutional violation at issue. Monell,

436 U.S. at 690-91. Thus, Plaintiffs must allege with specificity and particularity that their

claims are based on the City’s official policy, not the policy of an individual official or officer.

Bennett v. City of Slidell, 728 F.2d 762, 769 (5th Cir.1984).

14.    Plaintiffs do not plead that the implementation or execution of a policy was officially

adopted by the City. Plaintiffs generally allege in their Second Complaint the Defendants’ policies,

practices and/or customs by failing to: (1) adequately supervise and train their officers by, “failing

to adequately discourage further constitutional violations on the part of its officers”; (2) “properly

and adequately monitor and discipline it officers, including individual Defendants”; and (3)

“adequately and properly investigate citizen complaints of police misconduct. . . .” and that

Defendants, “acted with deliberate indifference to the constitutional rights of the Plaintiffs” [Dkt.

13, ¶121]. Plaintiffs further generally assert that Defendants are, “directly responsible for the

individual Defendants acting the way they did as outlined in this lawsuit.”[Dkt. 13, ¶122].

Plaintiffs make the conclusory allegation that the Defendants’ unwritten policies demonstrates

deliberate indifference to the constitutional rights of the Plaintiffs. [Dkt. 13, ¶123].

15.    Plaintiffs’ general and conclusory allegations are not sufficient to overcome Defendants’

Motion to Dismiss. Plaintiffs must plead specific facts that their alleged injury resulted from a



Leon Valley’s & Kirby’s 12(b)(1)(6) MTD Plaintiffs’ Complaint                                  Page 6
           Case 5:20-cv-00642-JKP Document 19 Filed 12/14/20 Page 7 of 14




permanent and well-settled practice or custom of the City. Fraire v. City of Arlington, 957 F 2d

1268, 1278 (5th Cir. 1992). In Spiller v. City of Tx. City, Police Dep’t, 130 F.3d 162, 167 (5th

Cir. 1997), the arrestee alleged the officer who effected arrest without probable cause “was acting

in compliance with the municipality’s customs, practices or procedures. The Fifth Circuit held that

an arrestee’s conclusory allegations were insufficient to allege municipal liability under §1983. Id.

at 164.

A.        Plaintiffs have not plead that the alleged policy was adopted or maintained by the
          municipality’s policymakers.

16.       Plaintiffs must sufficiently plead that the alleged policy or custom was adopted or

maintained by the municipality’s policymakers who have either actual or constructive knowledge

of the alleged policy, practice, or custom. Brown, 520 U.S. at 410; Piotrowski v. City of Houston,

237 F.3d 567, 579 (5th Cir. 2001)(“Actual or constructive knowledge of a custom must be

attributable to the governing body of the municipality or to an official to whom that body has

delegated policy-making authority.”); Webster v. City of Houston, 735 F.2d 838, 842 (5th Cir.

1984). Plaintiffs have not alleged that a policymaker for Defendants, having policy making

authority, had actual or constructive knowledge of an alleged unconstitutional policy, practice or

custom and acted with ‘deliberate indifference’ as to its known or obvious consequences.

B.        Plaintiffs have not plead deliberate indifference.

17.       To establish deliberate indifference, a plaintiff must plead a pattern of similar violations.

Connick v. Thompson, 563 U.S. 51, 62 (U.S. 2011). “Deliberate indifference is a stringent standard,

requiring proof that a municipal actor disregarded a known or obvious consequence of his action.”

Valle v. City of Houston, 613 F.3d 536, 547 (5th Cir. 2010); Brown v. Bryan Cty., OK, 219 F.3d

450, 457 (5th Cir. 2000) (quoting Bd. of the Cty. Comm'rs of Bryan Cty., Okla. v. Brown, 520 U.S.

397, 410 (1997)).


Leon Valley’s & Kirby’s 12(b)(1)(6) MTD Plaintiffs’ Complaint                                   Page 7
         Case 5:20-cv-00642-JKP Document 19 Filed 12/14/20 Page 8 of 14




18.     A single incident cannot serve as the basis of liability against the government entity.

Rodriguez v. Avita, 871 F.2d 552, 554 (5th Cir. 1989) (citing, City of Oklahoma City vs. Tuttle,

471 U.S. 808 (1985)).

C.      Plaintiffs fails to state a claim for failure to train or supervise.

19.     To prevail on a “failure to train theory” a plaintiff must demonstrate: (1) that the

municipality’s training procedures were inadequate, (2) that the municipality was deliberately

indifferent in adopting its training policy, and (3) that the inadequate training policy directly caused

the violations in question. World Wide Street Preachers Fellowship v. Town of Columbia, 591 F.3d

747, 756 (5th Cir. 2009). Plaintiffs have failed to state a claim for failure to train or supervise. “In

order for liability to attach based on an inadequate training claim, a plaintiff must allege with

specificity how a particular training program is defective.” Zarnow v. City of Wichita Falls Tex.,

614 F.3d 161, 170 (5th Cir. 2010) (internal quotation marks omitted) (quoting Roberts v. City of

Shreveport, 397 F.3d 287, 293 (5th Cir. 2005)).

20.     Plaintiffs only generally allege that, “Defendant City of Leon Valley has a history of

unlawfully training. [Dkt. 13, ¶124]. Plaintiffs make no allegation against the City of Kirby for

having a history of unlawfully training. As to both Defendants, Plaintiffs make no allegations

regarding a particular training program at issue, particular inadequacies in Defendant officers’

training, or in their specific involvement in the training.       Because of this, Plaintiffs fail to

adequately state a claim for relief as to the first element of a failure to train claim. Trammell v.

Fruge, 868 F.3d 332, 345 (5th Cir. 2017) (plaintiff “… fails to identify any specific inadequacies

in [the city’s] training materials or procedures which give rise to his claim”); Bryan v. City of

Dallas, 188 F.Supp.3d 611, 621 (N.D. Tex. 2016) (dismissing a failure-to-train claim under Rule

12(b)(6) because the plaintiffs “neither identified a particular training program nor specified how



Leon Valley’s & Kirby’s 12(b)(1)(6) MTD Plaintiffs’ Complaint                                    Page 8
         Case 5:20-cv-00642-JKP Document 19 Filed 12/14/20 Page 9 of 14




such a program is deficient”) as cited by Pierre v. Oginni, No. 3:17-CV-0259, 2018 WL, 4220848,

at *3 (S.D. Tex. Sept. 5, 2018). Moreover, as to the second and third elements, Plaintiffs make no

allegation of deliberate indifference on the part of the Defendants, who drew an inference of a

substantial risk of harm to the Plaintiffs from an inadequate training policy.

21.   Plaintiffs make conclusory allegations that Defendants supervision of its officers was

deficient as it relates to excessive force, unlawful arrests, and unlawful searches and seizures, but

do not plead that the deficient supervision reflects a ‘deliberate’ or ‘conscious’ choice by a

municipality.” World Wide at 756 (quoting City of Canton, 489 U.S. at 389) (internal quotation

marks omitted).

22.    “In order to survive a motion to dismiss, a complaint must contain not only legal

conclusions, but sufficient factual allegations to state a claim for relief that is ‘plausible on its

face’.” Pierre v. Oginni, No. 3:17-CV-0259, 2018 WL 4220848, at *4 (citing Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)). “… [t]hreadbare recitals of the elements of a cause of action, supported

by mere conclusory statements” are insufficient. Id. Where, as in the instant case, Plaintiffs allege

no specific facts about a particular training program, its procedures, an alleged deficiency that

caused the officers’ behavior or any other supporting facts, therefore, Plaintiffs’ claims do not

survive a motion to dismiss. Id.

                                     IV.
                PLAINTIFFS’ CLAIMS ARE ERRONEOUSLY PREMISED
                     ON A RESPONDEAT SUPERIOR LIABILITY

23.    Plaintiffs must plead that their claims are based on Defendants’ official policies, not the

policy of an individual official or officer. Thus, respondeat superior or vicarious liability cannot

be a basis for recovery under Section 1983. Monell, 436 U.S. at 691. Municipalities “… are liable




Leon Valley’s & Kirby’s 12(b)(1)(6) MTD Plaintiffs’ Complaint                                 Page 9
            Case 5:20-cv-00642-JKP Document 19 Filed 12/14/20 Page 10 of 14




only for their own acts and not those attributed to them by principles of respondeat superior.”

Victoria W. v. Larpenter, 369 F.3d 475, 482 (5th Cir. 2004) (footnote omitted).

24.        Plaintiffs’ claims must be dismissed because Plaintiffs’ claims are erroneously premised

on respondeat superior liability. Plaintiffs assert that “Defendants Leon Valley and Kirby directly

caused the constitutional violations suffered by Plaintiffs and is [sic] liable for the damages caused

as a result of the conduct of the individual Defendants.” Plaintiffs further assert in their Second

Complaint: “The conduct of the individual Defendant officers was a direct consequence of the

policies and practices of Defendant City” [Dkt. 13, ¶120]. “That a plaintiff has suffered a

deprivation of federal rights at the hands of a municipal employee will not alone permit an

inference of municipal culpability and causation; . . .”            Board of the County Com’rs of Bryan

County, Okla. v. Brown, 520 U.S. 397, 406-407 (1997).

25.        Individually named City of Leon Valley police officers 2 were employed by the City, when

these officers allegedly committed the purported acts set forth in Plaintiffs’ Second Complaint.

[Dkt. 13, ¶¶ 7-15].

26.        Plaintiffs’ claims against the City of Kirby must also be dismissed, because Plaintiffs’

claims are likewise erroneously premised on respondeat superior liability. Plaintiffs assert that the

City of Kirby is liable, because of the action(s) of individual John Doe Kirby officers who allegedly

“participated in the search of Plaintiff’s home and use of excessive force. . .” [Dkt. 13, ¶¶ 16,120].

27.        The Fifth Circuit has emphasized that without all of the requisite elements for a Monell

claim to establish liability, “where a court fails to adhere to the rigorous requirements of culpability

(by policymakers) and causation, municipal liability collapses into respondeat superior liability”.


2
 Individual Defendants, Salvaggio, Jim Wells, Officer Anderson, Officer Saucedo, Officer J. Vasquez, Officer
Brooks, Officer King, Officer Munoz, and Officer Rivera.




    Leon Valley’s & Kirby’s 12(b)(1)(6) MTD Plaintiffs’ Complaint                                        Page 10
         Case 5:20-cv-00642-JKP Document 19 Filed 12/14/20 Page 11 of 14




Snyder v. Trepagnier, 142 F.3d 791, 796 (5th Cir. 1998) (quoting Bd. of County Comm.of Bryan

Cnty. V. Brown, 520 U.S. 397, 415 (1997). (reference to policymakers added); see also, City of

Canton v. Harris, 489 U.S. 378, 391-92 (1989).

28.     For all of the aforementioned reasons, Plaintiffs have failed to plead a viable cause of action

against Defendants under §1983. Further, since Plaintiffs fail to plead a viable cause of action

against the City of Kirby, there were no unconstitutional policies, procedures or practices carried

out by any unnamed Kirby police officers.

                                  V.
        DISMISSAL OF DECLARATORY JUDGMENT ACTION IS WARRANTED

29.     The Declaratory Judgment Act is an enabling act that confirms discretion on the courts

rather than an absolute right on a litigant. Wilton v. Seven Falls Co., 515 U.S. 277, 287 (1995).

The act confers on federal courts discretion in deciding whether to declare the rights of litigants.

Id. at 286. The fact that a Court can enter a declaratory judgment does not mean that it should.

Hewitt v. Helms, 482 U.S. 755, 762 (1987).               The act provides no independent basis for

jurisdiction. Medtronic Inc. v Mirowski Family Ventures L.L.C., 134 S.Ct. 843, 848 (2014).

30.     The Fifth Circuit has held that to demonstrate that a case or controversy exists to meet the

Article III standing requirement when a plaintiff is seeking injunctive or declaratory relief, the

plaintiff must allege facts from which it appears that he/she will suffer injury in the future. Bauer

v. Texas, 341 F.3d 352, 358 (5th Cir. 2003). In the case at bar, plaintiffs do not allege any ongoing

injury or any threat of a likely or imminent future injury. Plaintiffs merely asks the Court to

declare that Defendants’ policies are unconstitutional, without sufficient facts. Accordingly,

Defendants seek dismissal of Plaintiffs’ declaratory judgment action. [Dkt. 13, Prayer for Relief

(a)].




 Leon Valley’s & Kirby’s 12(b)(1)(6) MTD Plaintiffs’ Complaint                                 Page 11
         Case 5:20-cv-00642-JKP Document 19 Filed 12/14/20 Page 12 of 14




                               VI.
      DEFENDANTS ARE IMMUNE FROM EXEMPLARY/PUNITIVE DAMAGES

31.    The United States Supreme Court has long held that a municipality is immune from

punitive and exemplary damages. City of Newport v. Fact Concerts, Inc., 453 U.S. 247 (1981).

The Fifth Circuit has faithfully applied the ruling in City of Newport. See, Skyy v. City of Arlington,

712 Fed. Appx. 396, 401 (5th Cir. 2017) (municipality immune from punitive damages, issue

resolved on Rule 12(b)(6) motion); Gil Ramirez Grp., LLC v. Houston Indep. Sch. Dist., 786 F.3d

400, 412-13 (5th Cir. 2015); Stern v. Hinds Cty. Miss., 436 Fed.Appx. 381, 382 (5th Cir. 2011). As

such, Defendants are immune from punitive and exemplary damages and these damages claims

must be dismissed as a matter of law either under Rule 12(b)(1) or 12(b)(6).

                                VII.
      DEFENDANTS ARE IMMUNE FROM PLAINTIFFS’ ALLEGED CONSPIRACY
                              CLAIMS

32.    Assuming without deciding that a cause of action exists for a conspiracy claim, Texas Tort

Claims Act provides that sovereign immunity exists for intentional torts, such as conspiracy. TEX.

CIV. PRAC. & REM. CODE ANN. § 101.057; Univ. of Tex. Med. Branch of Galveston v.

Hohman, 6 S.W.3d 767, 777 (Tex. App.-Houston [1st Dist.] 1999, pet. dism’d w.o.j.). TCI West

End, Inc., v. City of Dallas and Texas Historical Commission, 274 S. W. 3d 913, 921 (Tex. App.

–Dallas 2009, rehearing overruled) (the Commission and the City, as governmental units, cannot

be held liable for the intentional tort of conspiracy). As such, sovereign immunity protects

Defendants against Plaintiffs’ conspiracy claims.




Leon Valley’s & Kirby’s 12(b)(1)(6) MTD Plaintiffs’ Complaint                                  Page 12
         Case 5:20-cv-00642-JKP Document 19 Filed 12/14/20 Page 13 of 14




                                  VIII.
      PLAINTIFFS’ DECLARATORY JUDGMENT ACTION AGAINST DEFENDANTS
                           MUST BE DISMISSED.

33.     Plaintiffs are not entitled to its attorney’s fees pursuant to 42 U.S.C. §1988.         The

Declaratory Judgment Act “does not create a substantive cause of action,” but “is merely a vehicle

that allows a party to obtain an early adjudication of an actual controversy arising under other

substantive law.” Metropcs Wireless, Inc. v. Virgin Mobile USA, L.P., 2009 U.S. Dist. LEXIS

88527 (N.D. Tex. Sept. 25, 2009). The act provides no independent basis for jurisdiction.

Medtronic Inc. v Mirowski Family Ventures L.L.C., 134 S.Ct. 843, 848 (2014). The availability

of a declaratory judgment depends upon the existence of an underlying judicially remediable right

because the declaratory judgment is not itself a cause of action, only a form of relief the court may

grant. Schilling v. Rogers, 363 U.S. 666, 677 (1960); Collin Cnty., Tex., v. Homeowners Ass’n

for Values Essential to Neighborhoods, 915 F.2d 167, 171 (5th Cir. 1990). Plaintiffs simply ask

the Court in their prayer to declare Defendants’ policies unconstitutional.      However, as noted

above, Plaintiffs do not have personal First and Fourth Amendment right violations against

Defendants. Therefore, Plaintiffs do not have an underlying judicially remediable right and

cannot seek declaratory relief. Accordingly, Defendants seek dismissal of Plaintiffs’ declaratory

judgment request for relief. [Dkt. 13, Prayer for Relief].

                                           IX.
                                  CONCLUSION AND PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendants pray the Court grant their

Motion to Dismiss and dismiss Plaintiffs’ claims against Defendants City of Leon Valley and City

of Kirby pursuant to FRCP 12(b)(1) and (6). Defendants further request such other and further

relief to which they may show themselves to be justly entitled, at law and in equity.




Leon Valley’s & Kirby’s 12(b)(1)(6) MTD Plaintiffs’ Complaint                                Page 13
        Case 5:20-cv-00642-JKP Document 19 Filed 12/14/20 Page 14 of 14




       SIGNED this 14th day of December 2020.

                                                 Respectfully submitted,

                                                 DENTON NAVARRO ROCHA BERNAL & ZECH
                                                 A Professional Corporation
                                                 2517 N. Main Avenue
                                                 San Antonio, Texas 78212
                                                 Telephone:    (210) 227-3243
                                                 Facsimile:    (210) 225-4481
                                                 pbernal@rampaglaw.com
                                                 aruiz@rampagelaw.com


                                         BY:            /s/ Adolfo Ruiz
                                                 PATRICK C. BERNAL
                                                 State Bar No. 02208750
                                                 ADOLFO RUIZ
                                                 State Bar No. 17385600
                                                 COUNSEL FOR DEFENDANTS
                                                 LEON VALLEY AND KIRBY POLICE
                                                 DEPARTMENTS




                                   CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument has been served
in accordance with the Texas Rules of Civil Procedure on this 14th day of December, 2020 to the
following:

Solomon M. Radner                                                     E-NOTIFICATION
JOHNSON LAW FIRM
535 Griswold St., Suite 2632
Detroit, MI 48226
Attorney for Plaintiffs




                                                 __/s/ Adolfo Ruiz_______________________
                                                 PATRICK C. BERNAL
                                                 ADOLFO RUIZ



Leon Valley’s & Kirby’s 12(b)(1)(6) MTD Plaintiffs’ Complaint                             Page 14
